MEMORANDUM **
Eusevio Chavallo, Jr., appeals from the district court’s judgment and challenges his guilty-plea. conviction and 78-month sentence for distribution of a mixture or substance containing a detectable amount of methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C), and possession of a firearm in furtherance of a drug-trafficking crime, in violation of 18 *394U.S.C. § 924(c)(1)(A)(i). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Chavallo’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. Chavallo has filed pro se supplemental briefs. No answering brief has been filed.
Chavallo waived his right to appeal his conviction and sentence. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable issue as to the validity of the waiver. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.2009). We accordingly dismiss the appeal. See id. at 988.
We decline to review Chavallo’s pro se ineffective assistance of counsel claims on direct appeal. See United States v. Rahman, 642 F.3d 1257, 1260 (9th Cir.2011).
Counsel’s motion to withdraw is GRANTED.
Chavallo’s pro se motion to accept the filing of his reply brief is GRANTED. The Clerk shall file the reply brief received on October 23, 2015.
All other pending motions are DENIED.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.